United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3605
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Western
Larry D. Rogers,                        * District of Arkansas.
                                        *
            Appellant.                  *          [UNPUBLISHED]
                                   ___________

                             Submitted: September 13, 2001

                                 Filed: November 2, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD and MURPHY, Circuit Judges, and
      LONGSTAFF,1 District Judge.
                              ___________

PER CURIAM.

       After Larry Rogers was convicted of possessing controlled substances with the
intent to distribute them, see 21 U.S.C. § 841(a)(1), and of related charges, he
appealed asserting, inter alia, that the district court2 should have suppressed

      1
      The Honorable Ronald E. Longstaff, Chief United States District Judge for the
Southern District of Iowa, sitting by designation.
      2
      The Honorable Jimm Larry Hendren, Chief United States District Judge for
the Western District of Arkansas.
documents linking him to the controlled substances. When that appeal was rejected,
see United States v. Rogers, 150 F.3d 851 (8th Cir. 1998), cert. denied, 525 U.S. 1113
(1999), Mr. Rogers filed the present petition under 28 U.S.C. § 2255, claiming that
the warrant pursuant to which the same documents were seized was defective because
it did not describe the items to be seized with the specificity that the Fourth
Amendment requires. On appeal, it appears to us that the ground of Mr. Rogers's
objection to the search has shifted somewhat, for he now argues that items were
seized that were not described in the search warrant and thus that their seizure was
unconstitutional as beyond the scope of the warrant.

        Whatever the true basis of Mr. Rogers's claim, we find it without merit. Before
his trial, Mr. Rogers moved to suppress the documents in the district court partly on
the basis that they were the product of a warrant that was defective for lack of
particularity in the description of the items to be seized, and the district court denied
his motion. It is true that the district court did not specifically discuss this particular
ground in denying the motion, but the claim was advanced and rejected, and we
affirmed the denial of the motion on appeal. A claim once made and rejected, absent
exceptional circumstances not present here, cannot be renewed in a petition under
28 U.S.C. § 2255. See Thompson v. United States, 7 F.3d 1377, 1379 (8th Cir. 1993)
(per curiam), cert. denied, 511 U.S. 1010, 1038 (1994); see also Wright v. United
States, 182 F.3d 458, 467 (6th Cir. 1999).

       Even if we construe Mr. Rogers's present claim as raising an issue with respect
to the scope of the warrant, the claim is barred because Mr. Rogers did not raise it in
his motion to suppress and he has therefore defaulted it. See Wilson v. United States,
554 F.2d 893, 894 (8th Cir. 1977) (per curiam), cert. denied, 434 U.S. 849 (1977).

      We therefore affirm the order of the district court denying the motion.




                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-